UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-53434 STRATEGIC MINING CORP. (Name of small business issuer specified in its charter) Wyoming 88-0432539 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 36 Toronto Street, Suite 1170 Toronto, Ontario , Canada M5C 2C5 (Address of principal executive offices) (Zip Code) (416) 865-3391 (Registrant s telephone number, including area code) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesT
